DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vucak (US 2014/0004348) in view of Passaretti (US 5,043,017).  Both references were cited in the Applicant’s IDS.
Regarding Claims 1, 3-7 and 23, Vucak teaches composite particles in which large particles are bonded to small particles.  The composite particles are used as a polymer additive (Abstract).  
The large particles have an average particle diameter in the range of 0.1 micron to 10 mm (p. 3, [0053]).  The large particles comprise at least one polymer (p. 4, [0070]).  
The small particles form an arrangement on the surface of the large particles and/or an inhomogenous distribution within the large particles (p. 3, [0057]).  
The small particles comprise at least one calcium salt (p. 6, [0095]) and have an average particle size ranging from 0.01 micron to 1.0 mm (p. 3, [0058]).  Calcium carbonate is a particularly preferred calcium salt (p. 10, [0171]).  
The presence of calcium carbonate in the composite particles provides pH stabilization for polymers containing acid groups or which may release acids under certain conditions.  Such polymers include polylactic acid (PLA) (p. 12, [0210]).  Vucak does not teach calcium carbonate particles coated with a composition comprising at least 0.1 wt% of at least one weak acid as claimed.
Passaretti teaches a form of calcium carbonate which has been acid-stabilized by the addition of one of a calcium-chelating agent and a conjugate base, such as sodium hexametaphosphate, followed by the addition of a weak acid such as phosphoric acid (Abstract).  Acid-stabilized calcium carbonate is obtained by mixing with at least about 0.1 wt% of a calcium-chelating agent or conjugate base and at least about 0.1 wt% of a weak acid (col. 4, lines 18-22).      
Calcium carbonate treated in this way is able to resist degradation in a mildly acidic environment and exhibits a buffering action between a calcium-chelating agent or conjugate base and a weak acid (col. 3, lines 61-68).  
It would have been obvious to one of ordinary skill in the art at the time of filing to treat Vucak’s calcium carbonate with at least about 0.1 wt% of a calcium-chelating agent or conjugate base and at least about 0.1 wt% of a weak acid in order to obtain acid-resistant calcium carbonate which is capable of exhibiting a buffering effect.  
Passaretti relates to calcium carbonate intended for use in paper making, whereas Vucak realtes to composite particles comprising calcium carbonate which are used as polymer additives.  Nevertheless, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  To reject a claim based on this rationale, the Office must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product);
(2) a finding that there were design incentives or market forces which would have prompted adaptation of the known device (method, or product);
(3) a finding that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art;
(4) a finding that one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art; and
(5) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP 2143(I)(F).
Both Vucak and Passaretti disclose a similar product, i.e. particulate calcium carbonate intended for use in acidic environments.  See Vucak at page 12, [0210]; Passaretti at column 3, lines 61-68.  
Passaretti provides a design incentive which would have prompted adaptation of Vucak’s calcium carbonate particles.  As discussed above, Vucak suggests the use of calcium carbonate particles that provide pH stabilization for polymers which release acids under certain conditions, and Passaretti teaches a method for treating calcium carbonate that results in a product which is both stable in acidic environments and which exhibits a buffering action.  
The differences between Vucak and the claimed invention are encompassed by the treatment method described in Passaretti.  One of ordinary skill in the art, in view of the identified design incentives, could have predictably implemented the proposed modification of Vucak in view of Passaretti given that there are no appreciable differences in Vucak’s calcium carbonate and the calcium carbonate starting material used in Passaretti’s treatment method, and given that both references generally relate to the use of particulate calcium carbonate in acidic environments.  Therefore, Claims 1, 3-7, and 23 are unpatentable over Vucak in view of Passaretti.
Regarding Claim 8, Passaretti’s calcium-chelating ligand may be EDTA, triethylenetetramine, diethylene triamine, o-phenanthroline, or oxalic acid (col. 4, lines 22-28).
Regarding Claim 9, The calcium-chelating agent or conjugate base is preferably present in amounts of 1-2 wt% and the weak acid is preferably present in amounts of 1-4 wt% (col. 4, lines 38-41), indicating that calcium carbonate is present in amounts of 94-98 wt%.  This is equivalent to approximately 1.02-2.12 parts by weight calcium-chelating agent or conjugate base and approximately 1.02-4.25 parts by weight weak acid per 100 parts calcium carbonate.
Regarding Claims 10 and 11, a very particularly preferred embodiment uses sphere-shaped calcium carbonate having an aspect ratio in the range of 1.0-1.25 (p. 6, [0097]-[0098]).  
Regarding Claim 12, the polymer making up the large particles is preferably thermoplastic (p. 4, [0071]).
Regarding Claim 13, it is particularly advantageous to use a resorbable polyester (p. 5, [0081]).  
Regarding Claims 14-16, particularly preferred resorbable polymers include poly-D-lactic acid (PDLA), poly-L-lactic acid (PLLA), and poly-D,L-lactic acid (PDLLA) having a number-average molecular weight most preferably ranging from 25,000-50,000 and having an inherent viscosity measured in chloroform at 25°C and 0.1% polymer concentration of 0.5-8.0 dL/g (p. 6, [0085], [0087]).  
Regarding Claim 17, the thermoplastic polymer making up the large particles may be a polyamide (p. 5, [0080]).
Regarding Claim 18, the thermoplastic polymer making up the large particles may be a polyurethane (p. 4-5, [0077]).
Regarding Claims 19 and 20, the weight fraction of polymer in the composite particles is preferably 70-90 wt% (p. 11, [0190]), indicating that the calcium carbonate will be present in amounts of 10-30 wt%.  Preferred polymers include PLLA (p. 6, [0086]).  In the alternative, Example 1 employs 16g PLA and 4g calcium carbonate (p. 14, [0232]-[0233]), indicating that PLA is present in the amount of 75 wt% and calcium carbonate is present in the amount of 25%.
Regarding Claim 21, Vucak teaches a method of using the composite particles described above as a polymer additive (p. 13, [0216]).
Regarding Claim 22, Vucak suggests using the composite particles described above for rapid prototyping, especially for laser sintering applications (p. 4, [0065]).  One of ordinary skill in the art will at once recognize that a rapid prototyping process involving laser sintering will necessarily result in an article which reads on a “component” as claimed.  Vucak does not disclose and/or is not limited to the types of components excluded from Claim 22.

Response to Arguments

The amendment to the claims is sufficient to overcome the previous rejection of Claims 1-23 under 35 U.S.C. 112(b) and of Claims 1 and 10-21 under 35 U.S.C. 102(a)(1) as being anticipated by Vucak.
The Applicant's arguments filed 8 February 2022 regarding the rejection of Claims 1-23 under 35 U.S.C. 103 as being unpatentable over Vucak in view of Passaretti have been fully considered but they are not persuasive.
The Applicant argues that Vucak’s composite particles comprising calcium carbonate are used as an additive for producing molded goods; that Passaretti’s calcium carbonate is used in forming paper products comprised mainly of cellulose; that Passaretti’s particles are not disclosed as being useful in the applications contemplated by Vucak; and that Vucak’s composite particles are not disclosed as being useful in the applications contemplated by Passaretti.
These differences in Vucak and Passaretti are acknowledged in the rejection above.  Despite these differences, it is proper to combine the teachings of two references relating to different fields of endeavor based on design incentives or other market forces if the variations are predictable to those of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  The motivation to combine the teachings of Vucak and Passaretti in this context are discussed in detail in paragraphs 11-15 above.
The Applicant argues that the purpose of Passaretti’s particles is as a filler material.  Calcium carbonate is selected because it is inexpensive and because it produces paper with enhanced optical properties.  The Applicant argues that in contrast, Vucak does not appear to contain any teachings that pigmentation or acid stability is an important property of calcium carbonate used in Vucak’s composite particles.
The Applicant is correct in that Vucak does place any particular importance on pigmentation properties of calcium carbonate.  However, Vucak does teach the importance of acid stability.  See, for instance, page 12, [0211].  Vucak teaches that the presence of calcium carbonate provides pH stabilization (buffering) in later applications of the composite particles, especially when the composite particles contain polymers such as PLA and PVC that release acids under certain conditions.  
The rejection set forth above characterizes both Vucak and Passaretti as disclosing particulate calcium carbonate intended for use in acidic environments.  The Applicant argues that Vucak teaches composite particles with a non-calcium carbonate core, and that Passaretti does not suggest such composite structures. 
The Applicant’s characterization of Vucak and Passaretti is correct inasmuch as Vucak’s final product is a composite particle and Passaretti does not teach composite particles.  Nevertheless, the fact remains that both references teach the use of calcium carbonate (albeit in different end uses), and the calcium carbonate disclosed by both references is used in acidic environments.
The Applicant disputes the characterization of the technology to which the references pertain.  The Applicant characterizes Passaretti as relating to papermaking and Vucak as relating to composite particles used for the production of articles such as medical comopnents.
The Applicant’s characterization of the references is consistent with the characterization in the rejection under 35 U.S.C. 103.  See, for instance, the previous Office action at page 8, paragraph 36, as well as paragraph 12 of the current Office action.
The Applicant argues that the Office has misread Vucak.  The Applicant argues that when Vucak’s finished composite particles are used in later applications, the calcium carbonate can provide a pH stabilizing effect.  The Applicant asserts that Vucak is not concerned with stabilizing the calcium carbonate against degradation by acid, but rather with utilizing the well-known buffering properties of calcium carbonate.
According to Passaretti, the ability of acid-stable calcium carbonate to resist degradation in a mildly acidic environment is due to a buffering action between an absorbed or reacted calcium chelating agent or conjugate base on the surface of the calcium carbonate and a weak acid in solution (col. 3, lines 61-67).  
Assuming that the Applicant’s argument is correct and Vucak is concerned with the buffering properties of calcium carbonate, one skilled in the art would at once recognize the benefit of the buffering action associated with Passaretti’s acid-stable product.  This would be viewed as beneficial by one of ordinary skill in the art given Vucak’s disclosure at page 12, [0210].
Although not recognized by Vucak, Passaretti also demonstrates that calcium carbonate may degrade or dissociate in acidic environments.  The problematic effects of an acidic environment on calcium carbonate identified by Passaretti are not expressly recognized by Vucak.  Nevertheless, one of ordinary skill in the art would not view stabilization against such effects as unfavorable or undesirable.
The Applicant argues that Passaretti is uninterested in the buffering properties of calcium carbonate, but rather is concerned with shielding the calcium carbonate particles from the acidic environment by coating them.
The Applicant is correct inasmuch as the coating on Passaretti’s calcium carbonate reduces the solubility of the surface in an acidic environment.  However, the Applicant is incorrect in asserting that Passaretti is uninterested in buffering.  Passaretti’s acid-stable calcium carbonate resists degradation in acidic environments due to a buffering reaction between the calcium-chelating agent or conjugate base adhered to the surface of the calcium carbonate and the surrounding acidic environment (col. 3, lines 61-67).  Calcium carbonate decomposes in acidic environments (col. 1, lines 30-32).  By buffering the acidic environment surrounding the calcium carbonate particles, the environment becomes less acidic which in turn would lead to decreased solubility.  It is clear that the surface solubility of Passaretti’s calcium carbonate is reduced as a direct result of this buffering effect.  
The Applicant argues that the acid resistance of Passaretti’s particles is important because they are used in aqueous processes.  The Applicant argues that Vucak teaches calcium carbonate particles with a low water content, and that the presence of water in Vucak would cause processing problems.  The Applicant concludes that one skilled in the art would have no motivation to combine the references because Passaretti teaches aqueous applications and Vucak teaches dry applications.
While Vucak’s composite particles are formed from dry calcium carbonate, the reference does not exclude or teach away from end uses involving water or aqueous environments.  As noted by the Applicant, Vucak’s composite particles are used in biomedical applications.  Vucak identifies a need for very good pH stabilization in biomedical applications (p. 3, [0046]).  One particular biomedical application contemplated by Vucak is the formation of implant materials (p. 3, [0049]-[0050]).  One of ordinary skill in the art will recognize that physiological environments surrounding implanted materials will have a high water content.  Passaretti’s use of calcium carbonate in aqueous environments would not deter one skilled in the art from using a similarly treated material in the biomedical applications contemplated by Vucak.
The Applicant argues that the Office has selected one sentence in Vucak, taken it out of context, and created a hindsight-driven solution to a problem that did not appear to concern Vucak and would not have been discerned from a person of ordinary skill in the art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
The Applicant argues that the examples in the instant specification show unexpected improvements in various physical properties.  The Applicant cites pages 4-5 of the specification as evidence of these properties.  
While the description of the claimed invention appearing at pages 4-5 of the specification is noted, this portion of the disclosure does not relate to any experimental data or results.  Therefore, the description appearing at pages 4-5 cannot be relied upon to establish non-obviousness of the claimed invention.
The Applicant points to Example 12 as showing a “better elastic modulus, better tensile strength, a higher onset temperature and a comparable or better peak temperature” as compared to Comparative Examples 13, 14, and 15.
Example 12 employs PLA as large particles.  Claim 1 is open to large particles which “comprise at least one polymer”, indicating that the claim is open to virtually any polymer or combination of polymers.  
The calcium carbonate used in Example 12 was formed in Example 2.  This example illustrates a calcium carbonate treated with sodium metaphosphate (a conjugate base) and phosphoric acid (a weak acid).  Claim 1 is open to any conjugate base and/or any calcium complexing agent, as well as any weak acid.  
Claim 1 requires that each of these components are present in the calcium carbonate particles in amounts of at least 0.1 wt%.  Although the concentration of the conjugate base and weak acid in solution are provided, the amounts present in the final product of Example 2 are not disclosed.  
The calcium carbonate particles resulting from Example 2 have an average particle diameter of 12 microns.  Claim 1 is open to small particles having an average particle diameter ranging from 0.01 microns up to 1.0 millimeters.
The product of Example 12 represents a single species that is not reasonably commensurate in scope with the breadth of the claims.  In addition, Claim 1 requires large particles having an average particle diameter of 0.1 microns to 10 millimeters.  The particle size of the large PLA particles used in Example 12 does not appear to be disclosed.  Therefore, it is not clear if Example 12 falls within the scope of Claim 1.
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Therefore, Example 12 is not sufficient to establish non-obviousness of the claimed invention.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762